                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JUAN SOTO,                                :
                                          :
            Plaintiff,                    :   Civ. No. 17-13450 (FLW) (DEA)
                                          :
      v.                                  :
                                          :
STATE OF NEW JERSEY et al.,               :   MEMORANDUM AND ORDER
                                          :
            Defendants.                   :
_________________________________________ :



        Plaintiff, Juan Soto (“Plaintiff”), seeks to proceed pro se with this civil rights action

under 42 U.S.C. § 1983. On April 18, 2019, the Court granted a motion by defendants to dismiss

Plaintiff’s Amended Complaint. (ECF Nos. 14 & 15.) As part of that Order, the Court granted

Plaintiff leave to amend his pleadings by asserting more factual allegations in support of his

claims for due-process violations and retaliation against defendants Borg and Patoe within 30

days of the Order’s entry. (ECF No. 15.) The Court noted that, if Plaintiff seeks to add new

claims or additional defendants, or to make other types of amendments, he must instead file a

motion for leave to amend under Federal Rule of Civil Procedure 15. (Id.)

        Plaintiff now moves for an extension of his time to file an amended pleading until June

23, 2019. (ECF No. 16.) In the interest of justice, the Court grants Plaintiff this extension of

time.

        Accordingly, IT IS, on this 28th day of May 2019,

        ORDERED that Plaintiff’s motion for an extension of time, (ECF No. 16), is

GRANTED; and it is further
       ORDERED that Plaintiff may file an amend pleading insofar as permitted by the Court’s

prior Order, (ECF No. 15), on or before June 23, 2019; and it is further

       ORDERED that the Clerk shall serve a copy of this Memorandum and Order on Plaintiff

by regular U.S. mail.



                                                            /s/ Freda L. Wolfson
                                                            FREDA L. WOLFSON
                                                            U.S. Chief District Judge




                                                2
